Case 1:21-cr-O0001-KMW Document 12

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

sium Bi mar aa!
UNITED STATES OF AMERICA
-against
GRANT GRANDISON,
Defendant.
a eas ta a a ess es a Sh os wn ene Ss a ts A SS Ss 8b NS OD OS OS OND SS SOD SN x

KIMBA M. WOOD, District Judge:

Filed 01/19/21 Page1of1

 

 

fuse ‘ANY

OC UMENT
*CTRONICALLY FILED

 

ORDER
21 CR 01 (KMW)

Due to a conflict with the Court’s calendar, the conference currently scheduled for

Thursday, January 21, 2021, is adjourned to Wednesday, January 27, 2021, at 12:00 p.m. The

dial-in information posted in the Court’s January 12, 2021 Order remains the same.

SO ORDERED.

Dated: New York, New York
January 19, 2021

 

Metre vn. Uyryth.
‘'  KIMBA M. WOOD
UNITED STATES DISTRICT JUDGE
